Order

PER CURIAM:
Patricia Cowan-Scaggs and Edward Scaggs appeal the summary judgment entered against their six counts of tort claims consisting of slander, libel, emotional distress, and loss' of consortium. Because appellants failed to comply with Rule 84.04, the court finds nothing was preserved for appeal. Seeing no facial indication of manifest injustice or miscarriage of justice on the action of the trial court, we affirm by summary order. An opinion would lack jurisprudential value. A memorandum has been furnished to the parties explaining the basis of our decision. Judgment is affirmed. Rule 84.16(b).